Case 8:19-cv-00458-DOC-ADS Document 61 Filed 07/09/19 Page 1 of 9 Page ID #:1180



   1 Paul E. Burns, Esq. (Bar No. 208731)
     PROCOPIO, CORY, HARGREAVES &
   2    SAVITCH LLP
   3 525 B Street, Suite 2200
     San Diego, CA 92101
   4 Telephone: 619.238.1900
     Facsimile: 619.235.0398
   5
       Special Master
   6

   7

   8                          UNITED STATES DISTRICT COURT
   9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10                                   SOUTHERN DIVISION
  11
       Rousselot B.V.,                                    Case No. 8:19-cv-00458-DOC-ADS
  12
                    Plaintiff,                            Judge: Hon. David O. Carter
  13
       v.
  14
       St. Paul Brands, Inc., et al.                      SPECIAL MASTER’S
  15                                                      PROCEDURE ORDER NO. 1
                    Defendants.
  16

  17

  18         Pursuant to Fed R. Civ. P. 53(f)(5) and the Court’s Order Appointing Special
  19   Master, dated June 5, 2019 (“the Special Master Order”) [Dkt. #43], Special Master
  20   Paul E. Burns, Esq. hereby submits Special Master’s Procedure Order No. 1.1
  21                                     INTRODUCTION
  22         Plaintiff Rousselot B.V. (“Rousselot”) and the Defendants represented by
  23   Stetina Brunda Garred & Brucker (“Appearing Defendants”) have been unable to
  24   stipulate to an ESI Order. Accordingly, Rousselot and the Appearing Defendants
  25   stipulated to submit letter briefs to the Special Master setting forth their respective
  26   positions applicable to an ESI Order that would be appropriate for the instant action,
  27
  28
       1
        The acronym “ESI” as used herein refers to “electronically stored information” as
       defined in the Federal Rules of Civil Procedure.
                                                   1
                                                                                 8:19-CV-00458
Case 8:19-cv-00458-DOC-ADS Document 61 Filed 07/09/19 Page 2 of 9 Page ID #:1181



   1   and to abide by the decision of the Special Master in resolving their dispute
   2   regarding an ESI Order. Pursuant to the Joint Stipulation Regarding Special
   3   Master’s Briefing Schedule on Issue of ESI Order [Dkt. 50], the parties submitted
   4   their Opening Letter Briefs on June 19, 2019, followed by Responsive Letter Briefs
   5   on June 24, 2019.
   6         Plaintiff opposes the Appearing Defendants’ Proposed ESI Order, which
   7   appears to be derived from Magistrate Judge Spaeth’s Model Stipulated Order Re:
   8   Discovery of Electronically Stored Information (“ESI”). Plaintiff asserts that
   9   “Defendants’ ESI Order does not cover the most basic ESI protocols for collection
  10   and exchange of ESI.” Plaintiff’s Opening Letter Brief, dated June 19, 2019
  11   (“Plaintiff’s Opening Brief”), p. 2. The parties’ respective positions will be
  12   discussed more fully below.
  13                                       DISCUSSION
  14   A. The Parties’ Dispute Regarding Forensic Copies
  15      1. The Parties’ Contentions
  16         Plaintiff contends that the ESI Order should “require Defendants to provide
  17   access to a third party vendor retained by the Plaintiff to make forensic copies of any
  18   device containing Defendants’ ESI.” Plaintiff’s Opening Brief, p. 3. Plaintiff’s only
  19   legal citation is to Fed. R. Civ. P. 34(a)(1)’s language permitting a “requesting
  20   party or its representative to inspect, copy,…(A) any designated documents or
  21   electronically stored information….” Plaintiff’s Opening Brief, p. 3, n. 2. Plaintiff
  22   interprets this language as giving it the right to have its expert make forensic copies
  23   of the responding party’s computer storage devices and other devices.
  24         The Appearing Defendants contend that Plaintiff misapplies Fed. R. Civ. P.
  25   34. They cite to the Advisory Committee Notes as follows:
  26              “Inspection or testing of certain types of electronically stored
  27             information or of a responding party’s electronic information
                 system may raise issues of confidentiality or privacy. The addition
  28             of testing and sampling to Rule 34(a) with regard to documents

                                                  2
                                                                                8:19-CV-00458
Case 8:19-cv-00458-DOC-ADS Document 61 Filed 07/09/19 Page 3 of 9 Page ID #:1182



   1                and electronically stored information is not meant to create a
                    routine right of direct access to a party’s electronic information
   2                system, although such access might be justified in some
   3
                    circumstances. Courts should guard against undue intrusiveness
                    resulting from inspecting or testing such systems.”
   4

   5   Appearing Defendants’ Responsive Letter Brief, dated June 24, 2019 (“Defendants’
   6   Resp. Brief”), p. 2, citing Fed. R. Civ. P. 34, Advisory Committee Notes (2006
   7   Amendment). See also In re Ford Motor Co., 345 F.3d 1315, 1317 (11th Cir. 2003)
   8   (“Rule 34(a) does not give the requesting party the right to conduct the actual
   9   search.”).
  10         Plaintiff argues that (a) “Defendants have misapplied the case law,” (b) “the
  11   relationship among the defendants is ‘close,’” and (c) “the size of the Defendants
  12   supports forensic imaging.” Plaintiff acknowledges, however, that Ameriwood
  13   Industries, Inc. v. Lieberman, 2006 U.S. Dist. LEXIS 93380, 2006 WL 3825291
  14   (E.D. Mo. 2006) and Brocade Communications Sys., Inc. v. A10 Networks, Inc.,
  15   2012 U.S. Dist. LEXIS 2846, 2012 WL 70428 (N.D. Cal. 2012) granted a request for
  16   forensic imaging because the responding party’s production was deficient. See
  17   Plaintiff’s Responsive Brief, p. 2. Plaintiff does not directly address In re Premera
  18   Blue Cross Customer Security Breach Litigation, 329 F.R.D. 656 (D. Ore. Feb. 6,
  19   2019), which held that “[c]ourts have found good cause for the production and
  20   imaging of personal computers … when there is a ‘close relationship between [the]
  21   plaintiff’s claims and [the] computer equipment,’ such as in a misappropriation of
  22   trade secrets claim.” Id. at 669, citing Ameriwood Indus., 2006 U.S. Dist. LEXIS
  23   93380, 2006 WL 3825291 at *1 and Brocade, 2012 U.S. Dist. LEXIS 2846, 2012
  24   WL 70428 at *2.
  25         Plaintiff appears to suggest that this “close relationship” requirement is
  26   satisfied if the relationship among the defendants is close. See Plaintiff’s Responsive
  27   Brief, p. 2. Plaintiff provides no authority showing that a close relationship among
  28   co-defendants is relevant to whether Plaintiff has good cause to obtain forensic

                                                     3
                                                                                  8:19-CV-00458
Case 8:19-cv-00458-DOC-ADS Document 61 Filed 07/09/19 Page 4 of 9 Page ID #:1183



   1   images. Plaintiff also cites no authority supporting that “the size of the Defendants”
   2   is a determinative or even relevant factor on the issue of entitlement to forensic
   3   images. See Plaintiff’s Responsive Brief, p. 3-4.
   4      2. Applicable Law
   5         Fed. R. Civ. P. 34(b)(2)(B) provides that “[t]he responding party may state
   6   that it will produce copies of documents or of electronically stored information
   7   instead of permitting inspection.” The Advisory Committee Notes to the 2015
   8   Amendment to Fed. R. Civ. P. 34(b)(2)(B) provide as follows:
   9             “Rule 34(b)(2)(B) is further amended to reflect the common
  10
                practice of producing copies of documents or electronically stored
                information rather than simply permitting inspection. The
  11            response to the request must state that copies will be produced.”
  12   Fed. R. Civ. P. 34 Advisory Committee Notes (2006 Amendment). See also Moser
  13   v. Health Ins. Innovations, Inc., 2018 U.S. Dist. LEXIS 215901, 2018 WL 6735710
  14   at *16 (S.D. Cal. Dec. 21, 2018) (“‘Like the other discovery rules, Rule 34(a) allows
  15   the responding party to search his records to produce the required, relevant data.’”),
  16   quoting In re Ford Motor Co., 345 F.3d 1315, 1317 (11th Cir. 2003).
  17         This Court has held that the “remedy of making an image of another party’s
  18   server” is an “extraordinary” and “highly intrusive discovery procedure.” See, e.g.,
  19   Bangkok Broad & T.V. Co. v. IPTV Corp., 2009 U.S. Dist. LEXIS 135775 at *7
  20   (C.D. Cal. 2009), citing John B. v. Goetz, 531 F.3d 448, 460 (6th Cir. 2008)
  21   (appellate court rejected district court’s forensic imaging order). See also Moser,
  22   2018 U.S. Dist. 21590; 2018 WL 6735710 *16 (“Forensic examination is generally
  23   regarded as a drastic step…”), quoting Motorola Solutions, Inc. v. Hytera
  24   Communications Corp., 314 F.Supp.3d 931, 939 (N.D. Ill. 2018).
  25         In John B .v. Goetz, the 6th Circuit noted that “mere skepticism that an
  26   opposing party has not produced is not sufficient to warrant drastic discovery
  27   measures.” John B., 531 F.3d at 460. However, a requesting party may be permitted
  28   to obtain forensic images “if there is a ‘factual finding’ …of ‘improper conduct on
                                                  4
                                                                                8:19-CV-00458
Case 8:19-cv-00458-DOC-ADS Document 61 Filed 07/09/19 Page 5 of 9 Page ID #:1184



   1   the part of the responding party’ or intentional destruction of relevant electronic
   2   evidence.” John B., 531 F.3d at 460-61. See also Moser, 2018 U.S. Dist. 21590;
   3   2018 WL 6735710 *16-17.
   4         It is instructive to examine other cases in which courts have been confronted
   5   with the question of whether to permit a requesting party to obtain forensic images
   6   from devices of the responding party. For example, in Henson v. Turn, 2018 U.S.
   7   Dist. LEXIS 181037, 2018 WL 5281629 (N.D. Cal. October 22, 2018), plaintiffs
   8   alleged that defendant was placing “tracking beacons” in the form of lines of
   9   software code known as “cookies” on their mobile devices to collect information
  10   about users’ web browsing and software app use without users’ consent. Id. at *3-4.
  11   Defendant requested plaintiffs to produce either the devices or complete forensic
  12   images of the devices’ memories. Id. at *8-9. Plaintiffs objected, asserting that
  13   production of forensic images would allow defendant access to their private text
  14   messages, emails, contacts, photographs and web browsing histories unrelated to
  15   defendant or the issues in the case, and “flies in the face of Rule 26(b)’s relevancy
  16   and proportionality requirements.” Id. at *9-10. Defendant replied that “[i]t’s hard
  17   to imagine a closer connection between plaintiffs’ claims and their phones to justify
  18   allowing [defendant’s] digital forensics experts to analyze them directly.” Id. at *9.
  19   The court denied defendant’s request on the grounds that it “threatens to sweep in
  20   documents and information that are not relevant to the issues in this case….” Id. at
  21   14, citing John B., 531 F.3d 448, 457-58 (“noting that ‘imaging of these computers
  22   and devices will result in the duplication of confidential and private information
  23   unrelated to the [] litigation’”) and Salazar v. Bocanegra, 2012 U.S.Dist. LEXIS
  24   196659, 2012 WL 12893938 at *2 (D.N.M. July 27, 2012) (“noting that forensic
  25   images, due to their broad nature, may include information irrelevant to the parties’
  26   claims or defenses”). See also Sony BMG Music Entertainment v. Arellanes, 2006
  27   U.S.Dist. LEXIS 78399, 2006 WL 8201075 at *1 (E.D. Tex. Oct. 27, 2006). The
  28   Henson court also applied the rule of proportionality incorporated into the 2015

                                                  5
                                                                                8:19-CV-00458
Case 8:19-cv-00458-DOC-ADS Document 61 Filed 07/09/19 Page 6 of 9 Page ID #:1185



   1   amendments to Fed. R. Civ. P. 26(b), ruling that production of forensic images was
   2   disproportional to the needs of the case. Henson, 2018 U.S. Dist. LEXIS 181037,
   3   2018 WL 5281629 at *15. The court explained that “privacy interests can be a
   4   consideration in evaluating proportionality, particularly in the context of a request to
   5   inspect personal electronic devices.” Id., citing Tingle v. Hebert, 2018 U.S. Dist.
   6   LEXIS 60301, 2018 WL 1726667, at *7-8 (M.D. La. Apr. 10 2018) (“finding that
   7   ‘Defendants have also made no showing that the requested forensic examination of
   8   Plaintiff’s personal cell phone and personal email accounts are proportional to the
   9   needs of the case’ and holding that ‘“[t]he utility of permitting a forensic
  10   examination of personal cell phones must be weighed against inherent privacy
  11   concerns.‘”).
  12         In Calyon v. Mizuho Sec. USA Inc., 2007 U.S. Dist. LEXIS 36961, 2007 WL
  13   1468889 (S.D.N.Y. 2007), the defendants had created “‘mirror images,’ or exact
  14   copies, of the hard drives” of their computer storage devices to preserve them and to
  15   conduct ESI searches. Id. at *3-4. The court refused plaintiff’s request to obtain and
  16   inspect the forensic images noting the absence of any allegation (a) that there had
  17   been a failure to produce responsive information, (b) that there had been
  18   “discrepancies or inconsistencies” in the responding parties’ responses to discovery
  19   requests, (c) that relevant data had been lost, or (d) that the responding party was
  20   incapable or unwilling to produce relevant information. Calyon, 2007 U.S. Dist.
  21   LEXIS 36961, 2007 WL 1468889 at *16-17. However, the court directed defendants
  22   “to preserve the mirror images of all the computer hard drives and other storage
  23   devices in question,” and ordered an e-discovery protocol in which (a) the defendants
  24   were directed to make its computer forensics expert accessible for consultation with
  25   plaintiff’s expert so that defendants’ expert could search the mirror images based on
  26   a search protocol agreed to by both parties, and (b) counsel and the experts were
  27   directed to confer on an on-going basis to determine if the search protocol would
  28   need refinement. Id. at *19-20. The court further ordered:

                                                   6
                                                                                8:19-CV-00458
Case 8:19-cv-00458-DOC-ADS Document 61 Filed 07/09/19 Page 7 of 9 Page ID #:1186



   1
              “If, after the Individual Defendants’ production of documents and
   2         data from those mirror images, Calyon can demonstrate that relevant
   3
             and responsive information has been withheld or missing, or that the
             Individual Defendants’ expert has failed to consult fully, in good faith,
   4         with Calyon’s expert in order to develop an appropriate search
             protocol, then Calyon may renew its application for direct access to
   5         the mirror images.”
   6   Id. at *20. See also United Factory Furniture Corp. v. Alterwitz, 2012 U.S. Dist.
   7   LEXIS 48795, 2012 WL 1155741 (D. Nev. 2012) (court appointed “an outside
   8   expert to produce a mirror-image of defendants’ computer and electronic devices” to
   9   be deposited with the district court clerk’s office, and ruled that plaintiff may request
  10   access if it has reason to believe that spoliation of evidence occurred); Satmodo,
  11   LLC v. Whenever Communications, LLC, 2018 U.S. Dist. LEXIS 121873, 2018 WL
  12   3495832 at *10 (S.D. Cal. July 20, 2018) (“[i]maging the device is also a means of
  13   preserving evidence ‘since electronic evidence can easily be erased and manipulated,
  14   either intentionally or unintentionally (by overwriting through continued use of the
  15   computer).’”).
  16       3. Procedural Ruling on Parties’ Forensic Imaging Dispute
  17         Examination of the cases cited above show that courts are reluctant to permit a
  18   requesting party to obtain a forensic image of a responding party’s computer storage
  19   devices unless there has been some improper conduct or failure to produce relevant
  20   ESI by the responding party or unless there is reason to believe that the computer or
  21   device itself has been used to commit the wrong giving rise to the claim.2 Here,
  22

  23   2
        As set forth prior, some courts have recognized that forensic imaging of the hard
       drives of computers and other devices that may contain ESI relevant to the claims or
  24   defenses in the case can be an effective means of preserving relevant ESI from
  25   unintentional loss of such ESI through the standard operation of the computer or
       other device. These courts have protected the responding parties’ privacy concerns
  26   by implementing e-discovery protocols insuring ESI preservation coupled with
       stipulated search and retrieval protocols where, in the absence of proof of the
  27   responding party’s discovery misconduct or negligence in production, the requesting
       party is not permitted to have direct access to the forensic images.
  28

                                                   7
                                                                                8:19-CV-00458
Case 8:19-cv-00458-DOC-ADS Document 61 Filed 07/09/19 Page 8 of 9 Page ID #:1187



   1   Plaintiff has made no allegation that the Appearing Defendants have engaged in
   2   improper conduct, intentional destruction of relevant electronic evidence, or any act
   3   or omission precluding Plaintiff from receiving documents and/or ESI that are
   4   responsive to written discovery requests. Accordingly, no grounds appear to exist
   5   giving rise to a right on the part of Plaintiff to have its computer forensics expert
   6   obtain forensic copies of the Appearing Defendants computers and other devices.
   7   Therefore, Plaintiff’s request to have its expert obtain and review forensic images is
   8   premature and not appropriate to be included in the initial ESI Order.3
   9   B. Other Disputed ESI Order Issues
  10       1. The Time Frame for Identifying ESI to Be Preserved,
  11          Custodians of Record and Time Period for Preservation

  12           Plaintiff contends that the Appearing Defendants’ proposed ESI Order
  13   contains a sixty (60) day waiting period “before they are even required to identify the
  14   type if [sic] ESI sought to be preserved, identify the custodians whose records should
  15   be preserved and indicate the number of custodians per party whose ESI will be
  16   preserved.” See Plaintiff’s Opening Brief, p. 4, citing Ex. 2, ¶ III. Plaintiff argues
  17   for a shorter deadline of fourteen (14) days. Plaintiff also complains that the
  18   Appearing Defendants’ proposed temporal limitation back to January 1, 2013 is
  19   insufficient, and “the parties must preserve all ESI regardless of time.” Id., citing Ex.
  20   2, ¶ III. The Appearing Defendants indicate that they are “willing to work in good
  21   faith with Plaintiff” concerning the timing issues. See Defendants’ Responsive Brief,
  22   p. 5.
  23       2. ESI Search Protocol
  24           Plaintiff also complains that the Appearing Defendants’ proposed ESI Order
  25   “would have the parties wait until document requests are responded to before they
  26

  27  Plaintiff has not set forth any allegations or authority in support of its alternative
       3

     offer “to agree to a neutral party conducting a preliminary review of the
  28 documentation.” Accordingly, this offer is also premature.

                                                   8
                                                                                 8:19-CV-00458
Case 8:19-cv-00458-DOC-ADS Document 61 Filed 07/09/19 Page 9 of 9 Page ID #:1188



   1   have to meet and confer about ESI search methods and to identify ESI that is subject
   2   to production.” See Plaintiff’s Opening Brief, p. 4, citing Ex. 2, ¶ V. Plaintiff is
   3   correct that there does not seem to be a reason in this case to wait unto document
   4   requests are responded to before meeting and conferring about an ESI search
   5   protocol. Accordingly:
   6         (1) The Plaintiff and Appearing Defendants, through counsel, are hereby
   7             ORDERED to meet and confer to engage in a good faith effort to agree on
   8             the terms of a Stipulated Order Re: Discovery of Electronically Stored
   9             Information (“Stipulated ESI Order”) using the attached Exhibit A as a
  10             starting point for negotiation, and including an agreed-upon initial ESI
  11             search protocol and procedure for determining how to pare down initial
  12             ESI search results to a manageable quantity proportional to the needs of the
  13             case; and
  14         (2) The Plaintiff and Appearing Defendants, through counsel, are hereby
  15             ORDERED to submit to the Special Master a single, jointly proposed
  16             Stipulated ESI Order no later than Tuesday, July 16, 2019, and if the
  17             parties disagree as to any proposed language contained therein, then each
  18             party shall set forth its respective proposed language in the document.
  19         The Special Master has not intended to make any findings of fact or
  20   conclusions law in this Procedure Order No. 1, and the rulings herein are intended to
  21   be solely on procedural matters within the meaning of Fed. R. Civ. P. 53(f)(5).
  22

  23         SO ORDERED on July 9, 2019.
  24

  25                                                   /s/ Paul E. Burns, Esq.
                                                       Paul E. Burns, Esq.
  26                                                   Special Master
  27
  28

                                                   9
                                                                                 8:19-CV-00458
